DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on April 05, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 05, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 05, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 8 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1 and 8 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Urakawa (US 2018/0217187 A1), Toyoda (US 2018/0375372 A1).
Regarding claim 1, Urakawa teaches a power supply device (10 – Fig. 1) comprising: a switch (9 – Fig. 1) connected between an AC power supply (11 – Fig. 1) and a load (3 – Fig. 1); and a controller (10 – Fig. 1) that controls on and off of the switch (9 – Fig. 1), wherein the controller (10 – Fig. 1) includes: an abnormality detection unit (5, 6, 10, 10p – Fig. 1) that detects an abnormality of the AC power supply 
Toyoda teaches a power supply device (100 – Fig. 1) comprising: a switch (2, 10, 12, 13 – Fig. 1) connected between an AC power supply (1 – Fig. 1) and a load (11 – Fig. 1); and a controller (20 – Fig. 1) that controls on and off of the switch (2, 10, 12, 13 – Fig. 1), wherein the controller (20 – Fig. 1) includes: an abnormality detection unit (36 – Fig. 1) that detects an abnormality of the AC power supply (1 – Fig. 1) by detecting an instantaneous value ([0074]) of a three-phase AC voltage supplied ([0038]) from the AC power supply (1 – Fig. 1), when the switch is on; and a switch control unit (32 – Fig. 1) that turns off the switch (2, 10, 12, 13 – Fig. 1) when the abnormality of the AC power supply (1 – Fig. 1) is detected ([0061]).
Regarding claim 8, Urakawa teaches an abnormality detection method for an AC power supply (claim 1, lines 1-2).  Toyoda teaches an abnormality detection method for an AC power supply (Abstract, lines 1-5), the abnormality detection method comprising: detecting an instantaneous value (Abstract, lines 5-9) of an AC voltage supplied from the AC power supply (1 – Fig. 1).

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the abnormality detection unit based on an instantaneous value of the three-phase AC voltage detected at a first time and a first threshold value preset for a peak value of the three-phase AC voltage, estimates a second threshold value for an instantaneous value of the three-phase AC voltage at a second time, the second time having a prescribed time difference from the first time, and detects the abnormality of the AC power supply by comparing the estimated second threshold value with the instantaneous value of the three-phase AC voltage detected at the second time.”
Claim(s) 2 – 7 are allowed by dependence on claim 1.

With regard to claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “based on an instantaneous value of the three-phase AC voltage detected at a first time by the detecting and a first threshold value preset for a peak 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Shigeta (US 2020/0295595 A1) teaches an uninterruptible power supply device (1) that temporarily converts three-phase AC power supplied from a commercial AC power supply (21) to DC power, and convert the DC power to three-phase AC power and supply the three-phase AC power to a load (22). An instantaneous value of an AC input voltage (Vin) appearing at node (N1) is detected by controller (18). Based on the instantaneous value of AC input voltage (Vin), an instantaneous voltage- drop, occurrence of a power failure, and the like are determined. Current detector (3) detects an AC input current (Iin) flowing through node (N1), and provides a signal (Iin) indicating the detection value to controller (18).
Porter (US 2019/0237966 A1) teaches a system and method for detecting a voltage disturbance on an electrical line coupled to a utility that provides three-phase electrical AC power signals to a critical load. The method includes reading instantaneous voltage measurements at a high sample rate of each of the three-phase power signals, and calculating a sliding window actual root mean squared (RMS) voltage for each three-phase power signal over a first predetermined sample period. The method also includes calculating a sliding window filtered RMS average 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836